DETAILED ACTION

Applicant’s reply, filed 9 April 2021 in response to the non-final Office action mailed 9 December 2020, has been fully considered. As per Applicant’s filed claim amendments claims 1-32 are pending, wherein: claims 1 and 16 have been amended, claims 2-15 are as originally filed, claims 17-32 are as previously presented, and claim 33 has been cancelled by this and/or previous amendment(s). 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 and 31, and Claims 16-30 and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  
	Regarding claim 1: as-amended claim 1 contains the new recitation of forming a continuous coalesced film on the “entire” surface. Such an amendment constitutes new matter. As admitted by Applicant, the specification does not explicitly recite coating “the entire surface”. Applicant’s assertion that the specification “effectively implies that these films are formed” is neither persuasive of support nor accurate. Applicant points to Example 4 and asserts the specification states “when the claimed compositions are used to coat the entire surface of a substrate, a much smoother surface is observed; whereas when a composition not comprising a silica flow aid or comprising a hydrophobic silica flow aid is used to coat an entire surface, the resulting coating is not continuous (see par. [0089] and FIG 2])” (see Remarks, page 10). The Examiner includes [0089] below:

    PNG
    media_image1.png
    135
    456
    media_image1.png
    Greyscale
.
	It is noted that [0089] makes no mention of the entire surface, coating the entire surface, or correlating results to coating an entire surface. Example 4 merely teaches deposition of the samples onto steel plates, and visually assesses how well the film, where formed, coalesces/is continuous. The specification further lacks support for the concept of ‘coating an entire surface’ as the specification explicitly teaches the 
This includes claims 2-15 and 31 as they depend from claim 1.
	Regarding claim 16: as-amended claim 16 contains the new recitation “b. conditioning the powder composition in an environment with 50% relative humidity”. Such an amendment constitutes new matter. As clearly set forth in the specification “conditioning” is only described as occurring at a relative humidity of 95%, for 5 days, to a gain in mass of the flow agent of greater than 0.5% ([0002]; [0016]; embodiment 1, [0090]). Applicant points to Example 3 for support of a ‘conditioning’ step. However, Example 3 teaches storage of a powder composition (Kepstan 6003 PL and silica) at 23°C and 50% relative humidity up to moisture saturation of the material, and concludes that flowability is not affected by moisture content, regardless of a hydrophobic or hydrophilic silica flow agent ([0080]-[0085]). The material of Example 3 is not deposited onto a surface or baked on a surface to form a coalesced film. The new recitation of instant claim 16 does not align with the specification’s teaching of what is meant by ‘conditioning’ and the instant specification does not contain support for a method wherein the powder (of step a) is subjected to a ‘conditioning step’ of as-amended step b and then subjected to deposition (step c) and baking (step d). 
	This includes claims 17-30 and 32 as they depend from claim 16.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-13, 15 and 31 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Monsheimer et al. (US PGPub 2006/0134419).
	Regarding claims 1-4, 12-13, 15 and 31, Monsheimer teaches a polymer powder containing a polyarylene ether ketone (abstract), which is suitable for processes based on pulverulent materials to form objects, and which is used with the addition of a powder-flow agent ([0038]; [0077]; [0087]; [0088]). Monsheimer teaches the PAEK milled powder is selected from PEEK, PEK, PEKK and PEEKK ([0039]). Monsheimer teaches the powder-flow aid is a fumed silicon dioxide or precipitated silicone, present in amounts preferably from 0.001 to 2 wt% ([0061]; see also [0041]; [0066]; [0069]; see Example 2: 0.2 parts AEROSIL 200 and 100 parts PAEK=PEEK) (PAEK being balance and flow-aid from 0.001 to 2 wt%, all other components being optional, substantially overlaps with and renders anticipated: instant 99.6-99.99 wt% (claim 1), 99.8-99.99 wt% (claim 2) and 99.9 to 99.99 wt% (claim 3) polyarylene ether ketone; and instant 0.01 to 0.4 wt% (claim 1), 0.01-0.2 wt% (claim 2) and 0.01 to 0.1 wt% (claim 3) hydrophilic flow agent).

Monsheimer further teaches methods of making objects and moldings ([0015]; [0028]-[0032]) preferably by rapid prototyping/rapid manufacturing via application of a thin powder layer and selective melting of said powder to form a film-layer ([0041]; examples 6 and 7), wherein the melted particles coalesce and solidify after cooling ([0030]) (instant depositing onto a surface; the ‘surface’ of Monsheimer being the mold base and/or prior layers), and further teaches heating of the entire construction chamber (instant ‘oven’) to a temperature of about 200°C during the laser-sintering process (instant baking) ([0079]; example 7). As such, Monsheimer teaches a method wherein the material is both “baked” and selectively melted via laser application (heating via laser also readable over ‘baking’ a selected locations and readable over ‘baking’ the ‘entire composition’ at the selected location) and results in a coalesced film layer at the selected area (the area selected to be melted readable over ‘entire surface’).
	Regarding claims 8-11, Monsheimer teaches the method as set forth above and further teaches the powder composition may include auxiliaries, fillers, pigments, absorbers, and mixtures thereof ([0043];[0044];[0049]-[0051];[0072];[0081];[0082]; [0086]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Monsheimer et al. (US PGPub 2006/0134419) as set forth above.
 Monsheimer teaches the method as set forth in claims 1 and 4 above. Monsheimer is silent to a mixture of more than 50 mass% PEKK (limit inclusive i.e. ≥50%) in combination with a PEK, PEEKEK, PEEK, PEKEKK or PEKK. However, Monsheimer does teach a PAEK polymer, selected from PEEK, PEK, PEKK and PEEKK ([0039]), in combination with a second PEEK, PEK, PEKK, PEEKK and 
Monsheimer teaches the combinations of PAEK polymers but does not teach a relative amount/ratio of first to second PAEK. However, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference." In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).


Claims 5, 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Monsheimer et al. (US PGPub 2006/0134419) as set forth in claims 4 and 19 above, and further in view of Pfister et al. (US PGPub 2009/0295042).
Regarding claim 5, Monsheimer teaches the method as set forth in claims 1 and 4 above, and further teaches that PEKK is a preferred PAEK polymer. Monsheimer is silent to the mass% of terephthalic units relative to the sum of the terephthalic and isophthalic units of between 55 and 85%. However, Pfister teaches powdered PAEK (co)polymers used in forming three-dimensional objects (abstract; [0001];[0013(24)-(29)];[0033];[0063]-[0069]) and teaches that in order to balance the final crystallinity of the manufactured object with the melting point of the polymer used to form the object, 
Regarding claims 7 and 14, Monsheimer in view of Pfister renders obvious, the method as set forth in claims 5 and 20 above. Monsheimer is silent to a mixture of more than 50 mass% PEKK (limit inclusive i.e. ≥50%) in combination with a PEK, PEEKEK, PEEK, PEKEKK or PEKK. However, Monsheimer does teach a PAEK polymer, selected from PEEK, PEK, PEKK and PEEKK ([0039]), in combination with a second PEEK, PEK, PEKK, PEEKK and mixtures thereof (claims). As such Monsheimer teaches and/or renders obvious the combination of a PAEK polymer with a second polymer. 
Monsheimer teaches the combinations of PAEK polymers but does not teach a relative amount/ratio of first to second PAEK. However, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).



Response to Arguments/Amendments
	The claim objection-warning to claim 33 is withdrawn as a result of Applicant’s filed claim amendments. 
	The 35 U.S.C. 112(a) rejections previously set forth with respect to claims 1-33 are withdrawn as a result of Applicant’s filed claim amendments, however please note the new 112(a) rejections as necessitated by said claim amendments to independent claims 1 and 16 above. Applicant’s remarks (pages 10 and 12) are addressed by the Examiner in the above 112(a) rejection (see above). In sum, the Examiner disagrees with Applicant’s assertions of support for the amendments as noted. 
	
	The 35 U.S.C. 102(a)(1) rejection of claims 1-4, 8-13, 15 and 31 and claims 16-19, 23-28, 30 and 32-33 as anticipated by Monsheimer et al. (PGPub 2006/0134419) is maintained with respect to independent claim 1 and its dependents, and is withdrawn 
	Applicant’s arguments (Remarks, pages 10-11) have been fully considered but were not found persuasive. Applicant argues that Monsheimer teaches excess powder material that did not harden is removed and concludes that Monsheimer thus fails to teach a continuous coalesced film formed on the entire surface. The presence of non-melted powder does not fairly lead to a conclusion of a lack of film formation. Monsheimer teaches that the material in the selected area that does melt/harden forms a film (see above). Applicant argues that Monsheimer exemplifies a 10x10cm base filled with powder wherein a 4mmx20mm area is selected for melting and coalescence. Applicant concludes that Monsheimer therefore does not teach the entire surface is covered with the film. The Examiner disagrees as the entire 4mmx20mm area selected (an ‘entire surface’) for laser sintering (instant ‘baking’) does in fact form the film (see above).  Applicant’s repeated arguments to cavities found in other examples of Monsheimer have been previously responded to by the Examiner. 

	The 35 U.S.C. 103 rejections of claims 6 and 21 as unpatentable over Monsheimer et al. (US PGPub 2006/0134419) and of claims 5, 7, 14, 20, 22 and 29 as unpatentable over Monsheimer in view of Pfister et al. (US PGPub 2009/0295042) are maintained as set forth above with respect to those depending from independent claim 1 and withdrawn with respect to those depending from independent claim 16. Applicant’s arguments (Remarks, pages 12-14) to the 103 rejections appear to be . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870.  The examiner can normally be reached on M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JANE L STANLEY/Primary Examiner, Art Unit 1767